IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 October 24, 2007
                                 No. 07-10267
                              Conference Calendar              Charles R. Fulbruge III
                                                                       Clerk

RONNIE GLENN TRIPLETT

                                             Petitioner-Appellant

v.

DAN JOSLIN, Warden

                                             Respondent-Appellee


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:05-CV-1403


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      Ronnie Glenn Triplett, federal prisoner # 15692-064, appeals the district
court’s denial of his motion filed pursuant to FED. R. CIV. P. 60(b)(4). Triplett
filed the motion seeking relief from a judgment denying his 28 U.S.C. § 2241
petition for want of jurisdiction.
      Triplett argues that the district court abused its discretion in denying his
Rule 60(b) motion because the underlying judgment was based on an error of law
and therefore void. Triplett has failed to identify a basis for relief under FED. R.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10267

CIV. P. 60(b)(4). See New York Life Ins. Co. v. Brown, 84 F.3d 137, 143 (5th Cir.
1996). The district court did not abuse its discretion by denying Triplett’s
motion. See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2